 Case: 6:17-cv-00133-KKC Doc #: 56 Filed: 10/03/18 Page: 1 of 1 - Page ID#: 609



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON


WILLIAM ANDERSON,                                         CIVIL ACTION
                                                         NO. 6:17-133-KKC
       Plaintiff,

V.                                                              ORDER

KNOX COUNTY,
JOHN PICKARD, in his individual
capacity,
DEREK EUBANKS, in his individual
capacity,
JASON YORK, in his individual
capacity,
BRIAN JOHNSON, in his individual
capacity,
MARK MEFFORD, in his individual
capacity,
JACKIE JOSEPH, in his individual
capacity, and
TYSON LAWSON, in his individual
capacity,



       Defendants.


                                      *** *** ***

     IT IS ORDERED that the Court VACATES its previous Opinion and Order, (DE 55),

to be replaced and amended by a subsequent opinion and order.

     Dated October 3, 2018.
